Filed 6/27/14 P. v. Jacobs CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




THE PEOPLE,                                                                                  C074169

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM036596)

         v.

TOMMY RAY JACOBS,

                   Defendant and Appellant.



         This is an appeal pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende).
                                                 BACKGROUND
         On May 5, 2012, at about 3:00 a.m., law enforcement stopped defendant Tommy
Ray Jacobs for driving his Ford Explorer with a nonfunctioning head lamp. Defendant
was arrested for driving with a suspended license. A search incident to the arrest
revealed plastic baggies containing a total of 1.5 grams of methamphetamine and a glass
smoking pipe in defendant’s pockets.
         Defendant entered a plea of no contest to possession of a controlled substance
(Health & Saf. Code, § 11377, subd. (a)) and admitted two of the three charged prior

                                                             1
prison term allegations (Pen. Code, § 667.5, subd. (b)).1 The remaining count
(misdemeanor possession of drug paraphernalia) and allegation were dismissed with a
waiver pursuant to People v. Harvey (1979) 25 Cal. 3d 754. The court suspended
imposition of sentence and granted probation pursuant to Proposition 36. (§§ 1210 et
seq.) Defendant appeals. He did not obtain a certificate of probable cause. (§ 1237.5.)
                                       DISCUSSION
        We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal. 3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days have elapsed, and
we have received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.

                                       DISPOSITION
        The judgment is affirmed.


                                                         DUARTE                 , J.



We concur:


        RAYE                 , P. J.



        BLEASE               , J.




1   Further undesignated statutory references are to the Penal Code.

                                              2